DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on11/17/2022 has been entered.
Claims 1-17 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cardamore (US Patent Application Publication 2015/0193223 A1) in view of Landry (US Patent Application Publication 2012/0124567 A1) and Watters et al. (US Patent Application Publication 2013/0174124 A1).
As to claim 1, Cardamore teaches an online upgrade control method for a home appliance system (See Fig.1, 106 and associated text, e.g. [0018] - The plurality of devices may be referenced as one or more devices 106. Each of the one or more devices 106 may be a whole or a portion of a machine with data communication capability. The machines may include, for example, mobile devices (e.g. smart phone, computing tablets, and media players), vehicles (e.g. automobiles, commercial transport vehicles, aircraft, and watercraft), domestic appliances (e.g. washing machines, refrigerators, stoves, and coffee makers), industrial equipment (e.g. wind turbines) and sensor equipped machines (e.g. thermostats, rainfall gauge, wind speed indicator), wherein the home appliance system comprises a plurality of functional components (see Fig.1, 108 and associated text, e.g. [0019] - Each device 106 may include one or more computing components (108A and 108B) that may be referred to as the computing components 108. Each computing component 108 may provide a subset of the functionality of the device 106) and the home appliance 5system is in communication with a memory (see e.g. [0034] - The memory 304 may store instructions which when executed using the processor 302 may cause the system 300 to render the functionality associated with the service delivery platform 102 and its components as described herein, the online upgrade control method comprising: 
querying a server with respect to the plurality of functional components to determine whether or not a software update is available for any of the functional components (see e.g. [0029] - the software update manager 114 may communicate with each of the one or more targeted devices when the targeted device sends a message querying if a software update is available in the form of a response), 
determining that a software update is available for at least some of the functional components of the plurality of functional components based at least in part on the query (See e.g. [0029] - The software update manager 114 may communicate with each of the one or more targeted devices indicating that a software update is available. The one or more devices 106 that are not targeted for a software update may receive no communication from the software update manager 114 thereby mitigating unnecessary communication between the service delivery platform 102 and each of the one or more devices 106),
based on the determination that the software update is available for at least some of the functional components, downloading the available software update of each functional component that needs to be updated to the 10memory (see e.g. [0018] -  Each device 106 may include one or more of computing capability, data storage, sensors, state objects, access permissions, authentication mechanism, data encryption mechanism and other similar functions and capabilities and [0033] - Each of the one or more software update files 120 may be sent from the service delivery platform 102 or downloaded from the service delivery platform 102 by each of the one or more targeted devices. Each of the one or more targeted devices may apply one or more software updates, including updates to associated computing components, using the one or more software update files 120).

Cardamore does not specifically teach backing up original software of each functional component that needs to be updated to the memory. 

In an analogous art of updating components, however, Landry teaches backing up original software of each functional component that needs to be updated to memory (See Fig.2 and associated text, e.g. [0040] - Backup instructions 249 may implement a backup procedure to ensure that computing device 200 remains functional in the event of a firmware update failure. In particular, prior to launching firmware update 250 by executing instructions 248, backup instructions 249 may retrieve a firmware backup from the firmware of hardware component 260 by, for example, generating a copy of the current image).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Landry in order to provide a more efficient firmware update process for the purpose of ensuring security and simplifying the process.

Cardamore in view of Landry teaches available software version numbers corresponding to the available software update of each functional component that needs to be updated (see Landry: e.g. [0066]), does not specifically teach combining available software version numbers into a single updated version number.

In an analogous art of updating data, however, Watters teaches combining available software version numbers into a single updated version number (See e.g. [0048] - the build manager may combine the associated revision numbers to form a combined version number. The combined version number may identify each set of code with a corresponding version number).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Landry in order to provide a more efficient method/system of managing updated software.

As to claim 2, Landry further teaches wherein the online upgrade control method further comprises receiving a confirming operation of the single updated version number (e.g. update, see e.g. [(0057]- a user of computing device 200 may manually trig ger installation of a firmware update by pressing a predetermined key upon boot-up of device 200) and updating each functional component that needs to be updated with the available software update according to the confirming operation (see e.g. [0063] - Method 500 may then proceed to block 550, where firmware update application 240 may start execution of firmware update 250. Firmware update 250 may then modify the firmware of hardware component 260 as necessary).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Landry in order to provide a more efficient firmware update process for the purpose of ensuring security and simplifying the process.

As to claim 6, Landry further teaches wherein updating each functional component that needs to be updated with the available software update according to the 5confirming operation comprises [controlling each functional component that needs to be updated in a working state to enter an idle state, and updating each functional component that needs to be updated in the idle state with the available software update] or controlling the home appliance system to restart, and updating each functional 10component that needs to be updated after the restart (See e.g. [0057] - a user of computing device 200 may manually trigger installation of a firmware update by pressing a predetermined key upon boot-up of device 200 and [0063] - Method 500 may then proceed to block 550, where firmware update application 240 may start execution of firmware update 250. Firmware update 250 may then modify the firmware of hardware component 260 as necessary).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Landry in order to provide a more efficient firmware update process for the purpose of ensuring security and simplifying the process.

As to claim 7, Landry further teaches wherein updating each functional component that needs to be updated with the available software update according to the confirming operation comprises 15verifying the available software update after each functional component that needs to be updated receives the available software update (See Fig.5B and associated text, e.g. [0064] -After execution of firmware update 250 has completed, method 500 may proceed to block 555, where firmware update application 240 may determine whether the update was successful. As an example, firmware update application 240 may receive one or more return codes from firmware update 250 indicating whether the update was successful and, if the update was unsuccessful, one or more reasons for the failure) and based on a determination that the verification is passed and that the corresponding functional component that needs to be updated has successfully completed the software upgrade, performing a program jumping operation (See e.g. [0066] -when it is determined in block 555 that the update was successful, method 500 may proceed to block 570. In block 570, firmware update application 240 may write details of the success (e.g., a date and time, duration of the update, a firmware version number, etc.) to a location accessible by OS 220 and [0067]-  computing device 200 may be rebooted, such that the changes to the firmware of hardware component 260, if any, may be applied), 20wherein the online upgrade control method comprises based on a determination that the verification is failed, acquiring the original software from the memory and performing a version rollback operation with the original software for the corresponding functional component that needs to be updated (See e.g. [0065] - When it is determined in block 555 that the update was not successful, method 500 may proceed to block 560, where firmware update application 240 may write details of the failure to a location accessible by OS 220. Method 500 may then proceed to block 565, where firmware update application 240 may initiate restoration of the backup by starting the executable firmware backup or by copying the backup to the firmware of hardware component 260).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Landry in order to provide a more efficient firmware update process for the purpose of ensuring security and simplifying the process.

As to claim 8, Landry further teaches wherein querying the server with respect to the plurality of functional components to determine whether a software update is available further comprises querying the server with respect to the plurality of functional components to determine whether the software update is available after each power-on of the home appliance system 30or [after a preset period of power-on operation] (See Fig.5A and associated text, e.g. [0057] - a user of computing device 200 may manually trigger installation of a firmware update by pressing a predetermined key upon boot-up of device 200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Landry in order to provide a more efficient firmware update process for the purpose of ensuring security and simplifying the process.

As to claim 9, the limitations of claim 9 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.
As to claim 10, the limitations of claim 10 are substantially similar to the limitations of claim 2, and therefore, is rejected for the reasons stated above.
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of claim 6, and therefore, is rejected for the reasons stated above.
As to claim 15, the limitations of claim 15 are substantially similar to the limitations of claim 7, and therefore, is rejected for the reasons stated above.
As to claim 16, the limitations of claim 16 are substantially similar to the limitations of claim 8, and therefore, is rejected for the reasons stated above.
As to claim 17, the limitations of claim 17 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.

6.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cardamore in view Landry and Watters, as applied to claims 1 and 11 above, and further in view of Brunet et al. (US Patent Application Publication 2015/0128126 A1).
As to claim 3, Cardamore in view of Landry and Watters teaches the limitations of claim 1, but does not specifically teach wherein the online upgrade control method further comprises acquiring a model code of the home appliance system and acquiring a software code of each functional component that needs to be updated according to the model code; based on the determination that the software update is available, judging whether a 25code change request for teach functional component that needs to be updated is received from the server; and based on a determination that the code change request for each functional component that needs to be updated is received from the server, changing the software code of each functional component that needs to be updated.
In an analogous art of updating devices, however, Brunet teaches acquiring a model code of the system and acquiring a software code of each functional component that needs to be updated according to the model code (See Fig.2 and associated text, e.g. [0053] - The server queries the device and checks the device OS and firmware versions, device make and model 202), based on the determination that the software update is available, judging whether a 25code change request for each functional component that needs to be updated is received from the server (see e.g. [0054] - The server checks if the app has received code in the past and if the code is current 203. In order to check the recency of the received code the server may check date/time and or timestamp and or version of the code. This can be achieved by comparing the date/time and or timestamp and or version of the code on the device with that on the server. If the code on the device is stale i.e. it is older than the code on the server, then the server sends new code to the app on the device based on the device capabilities 204) and based on a determination that the code change request for each functional component that needs to be updated is received from the server, changing the software code of each functional component that needs to be updated (see e.g. [0057] – If the code received from the server is authentic 205b then the app accepts the code 207 [0058] - The code may be used to fix the device 208 or simply to augment functionality or improve the device or app).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore in view of Landry and Watters to incorporate/implement the limitations as taught by Brunet in order to provide a more efficient method of updating software of a device.
As to claim 11, the limitations of claim 11 are substantially similar to the limitations of claim 3, and therefore, is rejected for the reasons stated above.

7.	Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cardamore in view Landry and Watters, as applied to claims 1 and 9, and further in view of Brian et al. (US Patent Application  Publication 2019/0278579 A1).
As to claim 4, Cardamore in view Landry and Watters teaches wherein the home appliance system comprises a communicating module and the communicating module comprises a module memory (See Cardamore: e.g. [0018]), wherein the querying the server with respect to the plurality of functional components to determine whether the software update is available comprises acquiring a query request, from the functional components, a total number of software of the home appliance system, and a current software version of software, and sending the query request to the server (See Cardamore e.g. [0021] and [0032]) and 15wherein the downloading the available software update of each functional component that needs to be updated to the memory comprises downloading the available software update, and storing the available software update to the memory (see Cardamore e.g. [0033]), but does not specifically teach receiving, back from the server according to the query request, a corresponding software version in the server; 10comparing the current software version with the corresponding software version in the server for each software; and based on a determination that the current software version is different from the corresponding software version in the server, determining that a software update is available.
In an analogous art of updating software, however, Brian teaches receiving, back from the server according to the query request, a corresponding software version in the server (see e.g. [0051] -  determining, by the one or more computing devices, an appliance payload from the one or more candidate payloads based at least in part on the identifying characteristics associated with the software images of the one or more control boards of the appliance and based at least in part on the identifying characteristics associated with the one or more update images of the one or more candidate payloads of the software package; various candidate payloads of the software update package are analyzed, and if one or more of the candidate payloads are a match for the appliance in question, the matching candidate payload is selected for inclusion in the appliance payload that is to be provided to appliance 102), 10comparing the current software version with the corresponding software version in the server for each software (see e.g. [0052] -to determine whether the candidate payload should be included in the appliance payload is determined by comparing the update images 220 of the candidate payload 210 with the software images 110 of each control board 126 of the appliance 102, e.g., in an image by image comparison, to see if the images match) and based on a determination that the current software version is different from the corresponding software version in the server, determining that a software update is available (see e.g. [0056] - the identifying characteristics IC.sub.c for each update image 220 of the candidate payload 210 are compared with the unique board identifiers 332 (FIG. 6) associated with the control boards 126 of appliance 102. If the identifying characteristics IC.sub.c of each update image 220 of the candidate payload 210 correlate with or match the unique board identifiers 332 of the control boards 126 of appliance 102, then the candidate payload is selected for inclusion in the appliance payload).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore in view of Landry and Watters to incorporate/implement the limitations as taught by Brian in order to provide an improved method/system of tracking and updating software configurations of a device.

As to claim 12, the limitations of claim 12 are substantially similar to the limitations of claim 4, and therefore, is rejected for the reasons stated above.

8.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cardamore in view of Landry, Watters and Brian, as applied to claims 4 and 12 above, and further in view of Mann (US Patent Application Publication 2010/0169876 A1).
As to claim 5, Cardamore in view of Landry, Watters and Brian teaches acquiring a query request, the total number of software of the home appliance system, and a current software version of software from the first-level functional component (See Cardamore: e.g. [0032]), but does not specifically teach wherein the plurality of functional components comprises a first-level functional component and a second-level functional component, wherein the first-level functional component is connected to the second-level functional component, and the memory, 25wherein the online upgrade control method comprises: based on a determination that the second-level functional component needs to be 30updated, the first-level functional component acquiring the available software update from the memory and distributing the available software update to the second-level functional 24 of 3039484Z P201803150-WO-US component that needs to be updated.
In an analogous art of updating devices, however, Mann teaches wherein the plurality of functional components comprises a first-level functional component (e.g. IED 102a) and a second-level functional component (e.g. IED b, See Fig.1 and associated text, e.g. [0030] - The utility monitoring system 106 includes multiple IEDs 102a-e each coupled to the one or more remote servers 110 via the network 108. Each of the IEDs 102a-e includes a respective rewriteable memory 104a-e (such as EEPROM or flash memory) for storing firmware that is executed by a respective microcontroller; The IED includes hardware that enables connectivity to the network 108 via a network connection, such as an Ethernet connection and [0045] - the IED 102a is considered to be the topmost IED in the hierarchy. IEDs 102b, c are immediately downstream of the IED 102a, and IEDs 102d, e are immediately downstream of the IED 102b), wherein the first-level functional component is connected to the second-level functional component and the memory (See e.g. [0030] - The utility monitoring system 106 includes multiple IEDs 102a-e each coupled to the one or more remote servers 110 via the network 108. Each of the IEDs 102a-e includes a respective rewriteable memory 104a-e (such as EEPROM or flash memory) for storing firmware that is executed by a respective microcontroller; The IED includes hardware that enables connectivity to the network 108 via a network connection, such as an Ethernet connection) 25wherein the online upgrade control method comprises based on a determination that the second-level functional component needs to be 30updated, the first-level functional component acquiring the available software update from the memory and distributing the available software update to the second-level functional 24 of 3039484Z P201803150-WO-UScomponent that needs to be updated (see e.g. [0048] - Once a firmware update is completed by IED 102b, it sends a proprietary Modbus TCP command (in an example) to the topmost IED 102a in the hierarchy and to the IED 102d immediately downstream of the IED 102b. The command instructs the receiving IED to begin the automatic update sequence; as each IED completes its update, it sends the update command to the corresponding downstream device).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore in view of Landry, Watters and Brian to incorporate/implement the limitations as taught by Mann in order to provide an improved method/system of updating firmware in a network of devices.

As to claim 13, the limitations of claim 13 are substantially similar to the limitations of claim 5, and therefore, is rejected for the reasons stated above.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194